BOLIN, Judge
(dissenting) :
I concur with the reasons expressed by HALL, J., and accordingly respectfully dissent from the majority opinion.
HALL, Judge.
The district court sustained an exception filed by defendants-respondents and stayed all proceedings in this suit until discon*616tinuance or final judgment m a related action filed in federal district court. Plaintiff-applicant petitioned this court for writs of certiorari, prohibition and mandamus, seeking to set aside the district court’s stay order. Writs were granted. The original majority decision of this court recalled the writs and affirmed the action of the district court, with two judges dissenting. On application of plaintiff-applicant, a rehearing was granted.
After careful reconsideration of the issues presented, which have been expertly briefed by able counsel for all parties, we now adopt the dissenting opinion previously filed as the majority opinion of this court.
For the reasons assigned in that opinion, the writs granted are made absolute, the judgment of the district court staying proceedings in this suit is reversed and set aside, and the case is remanded to the district court for further proceedings.



HEARD, Judge, dissents for the reasons expressed in his original opinion.